In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00275-CV

RICHARD A. WEBER, ERIC ELAM, AND             §    On Appeal from the 48th District
JOE PALMER, Appellants                            Court

                                             §    of Tarrant County (048-299878-18)


V.                                           §    March 28, 2019


                                             §    Opinion by Justice Bassel

                                                  Dissent and Concurrence by Justice
FRANK FERNANDEZ, Appellee                    §    Gabriel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s order. It is ordered that the order of the trial

court is affirmed in part and reversed in part.

      We affirm the portion of the trial court’s order denying Appellants’ motion to

dismiss as to Appellee’s intentional-infliction-of-emotional-distress claim. We reverse

the portion of the trial court’s order denying Appellants’ motion to dismiss as to
Appellee’s defamation and conspiracy claims, render judgment dismissing those

claims.

      It is further ordered that the parties shall bear their own costs of this appeal,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Dabney Bassel
                                         Justice Dabney Bassel